Citation Nr: 1755198	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable rating for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a disability manifested by headaches.

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.


ORDER

The claim of entitlement to a compensable rating for DDD of the lumbar spine is dismissed.

The claim of entitlement to service connection for a disability manifested by headaches is dismissed.

The claim of entitlement to service connection for an acquired psychiatric disability other than PTSD is dismissed.

Service connection for PTSD is granted.


FINDINGS OF FACT

1.  In an April 2017 communication, the Veteran withdrew his claims of entitlement to a compensable rating for DDD of the lumbar spine, entitlement to service connection for a disability manifested by headaches, and entitlement to service connection for an acquired psychiatric disability other than PTSD.

2.  The Veteran's PTSD is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to a compensable rating for DDD of the lumbar spine.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for a disability manifested by headaches.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for an acquired psychiatric disability other than PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 2004 to August 2009; the Veteran was awarded the Combat Action Ribbon and several other awards for his combat service. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

I. Withdrawal of Claims

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  In an April 2017 statement, the Veteran unambiguously withdrew his claims of entitlement to a compensable rating for DDD of the lumbar spine, entitlement to service connection for a disability manifested by headaches, and entitlement to service connection for an acquired psychiatric disability other than PTSD, noting that he no longer wished to pursue these issues.  Therefore, a "case or controversy" with respect to the issues articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, these matters are dismissed.  

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009); 38 C.F.R. Â§ 3.303 (a).

However, there are particular requirements for establishing PTSD in 38 C.F.R. 
§ 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires "(1) a current medical diagnosis of PTSD; (2) a link between the current symptoms and an in-service stressor; and (3) 'credible supporting evidence that the claimed in-service stressor occurred.'"  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017) (citing 38 C.F.R. § 3.304 (f)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. PTSD

The Veteran contends that he suffers from PTSD, which was incurred during his active military service.  For the following reasons, the Board finds that service connection for PTSD is warranted based upon the evidence of record.  Here, an April 2017 medical examination report reveals that the Veteran was diagnosed with PTSD during the appeal period.  The Board further notes that the RO has conceded an in-service stressor based on the Veteran's receipt of a Combat Action Ribbon.  See June 2016 rating decision.  

Following interview and examination of the Veteran, during his February 2013 VA examination, the examiner noted that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and that the Veteran's response involved intense fear, helplessness or horror.  The examiner also noted the Veteran experienced recurrent and distressing recollections of the event, including images, thoughts or perceptions but that he did not experience persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  In conclusion, the examiner stated that "the Veteran does not meet the criteria for PTSD.  While he has a Combat Action Ribbon, and saw combat on multiple deployments, he does not endorse recurrent re-experiencing, avoidance or hyperarousal."

During an April 2017 private DBQ, the examiner diagnosed the Veteran with PTSD, which he causally linked to the Veteran's claimed stressors.  The examiner found that each of the Veteran's stressors described were adequate to support his diagnosis of PTSD and were related to his fear of hostile military or terrorist activity.

In light of the fact that the Veteran was diagnosed with PTSD during the pendency of his claim and that this diagnosis has been attributed to a verified in-service stressor, the Board finds that the evidence is at least in equipoise as to whether the criteria for entitlement to service connection for PTSD have been met.  As the evidence is in at least relative equipoise, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans
Department of Veterans Affairs


